      Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 1 of 13



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
ADMIRAL INSURANCE COMPANY,          )
                                    )
                     Plaintiff,     )
                                    )          Civil Action
v.                                  )          No. 21-10388-PBS
                                    )
TOCCI BUILDING CORPORATION, TOCCI )
RESIDENTIAL LLC, AND JOHN L. TOCCI,)
SR.,                                )
                                    )
                     Defendants.    )
___________________________________)


                         MEMORANDUM AND ORDER

                           September 3, 2021

Saris, D.J.

                             INTRODUCTION

     Plaintiff   Admiral   Insurance    Company   (“Admiral”)    seeks   a

declaration that it is not obligated to defend or indemnify

defendants Tocci Building Corporation, Tocci Residential LLC, and

John L. Tocci, Sr. (collectively “Tocci” or “defendant”) in three

construction actions under its policies of commercial general

liability. Admiral alleges that (1) the terms of its policies do

not obligate it to defend or indemnify Tocci in the proceedings

and (2) Tocci’s actions with respect to the projects amount to a

breach of contractual obligations.

     On April 19, 2021, Tocci filed the current motion to dismiss

Admiral’s complaint in its entirety, or, in the alternative, to


                                    1
        Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 2 of 13



stay    this   action.    Tocci      claims      that     Admiral’s   action      for

declaratory judgment should be dismissed in its entirety under

Federal Rule of Civil Procedure 12(b)(7) for failure to join a

party under Rule 19; the Colorado River Doctrine; or this Court’s

discretionary powers pursuant to 28 U.S.C. § 2201. Alternatively,

Tocci maintains that if dismissal is not warranted, the Court

should stay this action pending resolution of Tocci’s declaratory

judgment action to avoid piecemeal litigation.

       After hearing, the Court DENIES the motion to dismiss or stay

(Dkt. 19) as to all counts.

                              FACTUAL BACKGROUND

       The following facts are drawn from the complaint and must be

taken as true at this juncture. See Foley v. Wells Fargo Bank,

N.A., 772 F.3d 63, 71–72 (1st Cir. 2014).

  I.     Parties

       Tocci   Building       Corporation         (“Tocci     Building”)     is     a

construction       company      incorporated            and   headquartered       in

Massachusetts.     It    is   the    first     named     insured   under   each   of

Admiral’s liability policies subject to this motion.

       Tocci    Residential         LLC       (“Tocci     Residential”)     is      a

Massachusetts-based limited liability company and an affiliate of

Tocci Building. Its sole member is John L. Tocci, Sr (“John

Tocci”). John Tocci is an individual who resides in Massachusetts.

He is the President, Treasurer, and Director of Tocci Building,


                                          2
          Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 3 of 13



and   Manager       of   Tocci    Residential.     Tocci   Building,       Tocci

Residential, and John Tocci have each been named as defendants in

the three construction actions at issue in this insurance coverage

dispute.1

      Admiral is an insurance company incorporated in Delaware and

headquartered in Arizona. Between October 2012 and October 2020,

Admiral issued policies of primary commercial general liability

insurance to Tocci (“Policies”).

  II.      The Toll Action

      In December 2013, Toll JM EM Residential Urban Renewal LLC

(“Toll”)      and   Tocci    entered   into    a   Construction    Management

Agreement (“CM Agreement”). In that agreement, Tocci agreed to

provide Toll with pre-construction and construction services for

its apartment complex project in New Jersey. On February 5, 2016,

Toll declared Tocci to be in default under the CM Agreement after

alleging that “Tocci’s poor planning, gross mismanagement and

significant workmanship issues led to significant delays and other

issues with the work.” Dkt. 1 at 6. On March 2, 2016, Toll

terminated Tocci.

      On July 20, 2016, Toll filed suit against Tocci in New Jersey

Superior Court (“Toll Action”). On September 7, 2016, the suit was

removed to federal court.




      1   The BHID action is not at issue in the current proceeding.


                                        3
        Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 4 of 13



       Tocci initially elected to defend itself; it did not notify

Admiral or ask it to participate in the action. In June 2016 and

October 2019, Tocci participated in mediation of the Toll Action

without Admiral’s knowledge.

       On January 9, 2020, Tocci notified Admiral of the Toll Action.

On March 17, 2020, Admiral disclaimed coverage.

     III. The Connell Counterclaim

       Beginning        in     January       2015,     Connell      Hospitality       LLC

(“Connell”) and Tocci entered into a series of connected agreements

(collectively      “Connell Agreements”).              In the agreements, Tocci

agreed to provide construction services to Connell and build a

hotel, restaurant, and coffee shop on its property in New Jersey.

On    February    22,        2017    —   after    alleging   that    “Tocci’s       gross

incompetence and reckless mismanagement led to delays and other

issues with the work” – Connell issued a Notice of Termination to

Tocci. Dkt. 1 at 8–9 (internal quotations omitted).

       On   May   12,    2017,       Tocci    filed    for   arbitration        (“Connell

Action”).     Within     the        year,   Connell    responded     and    asserted   a

counterclaim in the proceeding (“Connell Counterclaim”). Tocci did

not    immediately       tender       the    Connell   Counterclaim        to    Admiral.

Instead, when Admiral became aware of the Connell Action, Tocci

disavowed any intention to seek coverage.

       On January 28, 2020, Tocci notified Admiral that it was

seeking coverage for the claims in the Connell Action and Connell


                                              4
           Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 5 of 13



Counterclaim. On July 17, 2020, Admiral disclaimed coverage.

     IV.    The BHID Counterclaim

          In October 2016, Boston Harbor Industrial Development LLC

(“BHID”) and Tocci entered into an agreement (“BHID Agreement”).

In that agreement, Tocci agreed to serve as the general contractor

for the renovation of an office building in Boston, Massachusetts.

On July 13, 2018, BHID’s manager, IRIV Partners, LLC (“IRIV”),

sent Tocci a Notice of Default “based on Tocci’s alleged failure

to ‘satisfactorily maintain the approved schedule.’” Dkt. 1 at 11.

          In February 2019, Tocci filed a complaint against BHID and

IRIV (“BHID Action”). Tocci elected to represent itself without

Admiral’s knowledge or participation.

          Later that year, Tocci participated in a mediation of the

BHID Action without notifying Admiral or giving it an opportunity

to    participate.      On   January   2,    2020,   BHID   and   IRIV   filed   a

counterclaim against Tocci (“BHID Counterclaim”).

          On January 23, 2020, Tocci notified Admiral of the BHID Action

and BHID Counterclaim. On August 6, 2020, Admiral disclaimed

coverage.

          Tocci has since communicated to Admiral by email that it has

withdrawn its tender for the BHID Counterclaim.

     V.     The Admiral Declaratory Judgment

          On March 5, 2021, Admiral filed the present action for

declaratory judgment and related relief in this Court (“Admiral


                                         5
         Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 6 of 13



DJ”), seeking a determination that Admiral is not obligated to

defend or indemnify Tocci in the Toll Action, Connell Counterclaim,

or BHID Counterclaim. Admiral additionally claims that Tocci’s

actions     with   respect   to   the   projects      amount      to   a   breach   of

contractual obligations.

  VI.     The Tocci Declaratory Judgment

        On March 9, 2021, four days after Admiral filed the Admiral

DJ, Tocci commenced a declaratory judgment action in New Jersey

state     court    (“Tocci   DJ”).   In       the   Tocci   DJ,    Tocci    seeks   a

declaration that its excess insurers, subcontractors’ insurers

(“Toll and Connell Additional Insurers” or “Additional Insurers”),

and Admiral are obligated to defend and indemnify Tocci against

the Toll Action and/or Connell Counterclaim. Tocci did not include

the BHID Counterclaim in the Tocci DJ.

                                  DISCUSSION

  I.      Motion to Dismiss Under 12(b)(7)

          A. Legal Standard

        “Dismissal under Rule 12(b)(7) is governed by Rule 19 of the

Federal Rules of Civil Procedure.” Raytheon Co. v. Continental

Cas. Co., 123 F. Supp. 2d 22, 32 (D. Mass. 2000). “[T]he moving

party carries the burden of showing why an absent party should be

joined.” Id.

        Under Rule 19(a), persons required to be joined if feasible

include:


                                          6
         Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 7 of 13



     (1) . . . A person who is subject to service of process and
     whose joinder will not deprive the court of subject-matter
     jurisdiction must be joined as a party if:
          (A) in that person’s absence, the court cannot accord
          complete relief among existing parties; or
          (B) that person claims an interest relating to the
          subject of the action and is so situated that the
          disposing of the action in the person’s absence may:
               (i) as a practical matter impair or impede the
               person’s ability to protect the interest; or
               (ii) leave an existing party subject to a
               substantial risk of incurring double, multiple,
               or otherwise inconsistent obligations because of
               the interest . . .

Fed. R. Civ. P. 19(a)

Factors relevant to the 19(b) analysis include:
     (1) the extent to which a judgment rendered in the
     person’s absence might prejudice that person or the
     existing parties;
     (2) the extent to which any prejudice could be
     lessened or avoided by:
          (A) protective provisions in the judgment;
          (B) shaping the relief; or
          (C) other measures;
     (3) whether a judgment rendered in the person’s
     absence would be adequate; and
     (4) whether the plaintiff would have an adequate
     remedy if the action were dismissed for nonjoinder.

Fed. R. Civ. P. 19(b).

     Determining whether a party is required to be joined under

Rule 19 is a two-step analysis. “First, Rule 19(a) is applied to

determine whether the absent party is conditionally necessary and

therefore to be joined if feasible. Second, if joinder of that

party would destroy diversity jurisdiction, Rule 19(b) is invoked

to determine whether, in equity and good conscience, the action

should     be   dismissed    because    that   party   is   indispensable.”



                                       7
        Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 8 of 13



Raytheon, 123 F. Supp. 2d at 32. The decision whether to dismiss

a case “must be based on factors varying with the different cases,

some    such   factors     being     substantive,         some    procedural,    some

compelling by themselves, and some subject to balancing against

opposing interests.” Provident Tradesmen Bank & Trust Co. v.

Patterson, 390 U.S. 102, 119 (1968).

         B. Analysis

       Tocci argues that the Court cannot accord complete relief

without the Additional Insurers. See Fed. R. Civ. P. 19(a)(1)(A).

It contends that, “[t]o determine the priority of coverage between

and    among   the   Admiral      Policies,      the    Toll     Additional   Insured

Policies, and the Connell Additional Insured Policies, the Court

must consider the terms of each policy and determine the rights of

all of the insurers.” Dkt. 57 at 10 (emphasis in original). It

further explains that, “[i]f this Court determines that Admiral

owes    coverage     to   Tocci    for    the    Toll     Action    and/or    Connell

Arbitration, but coverage is excess to the additional insured

coverage available to Tocci . . ., such a finding would result in

incomplete     relief     because        Tocci    would     be     left   without   a

determination as to which of the Connell and/or Toll Additional

Insurers owe primary coverage.” Dkt. 57 at 8.

       Tocci misunderstands the relief sought in the Admiral DJ.

Admiral does not seek a determination on the priority of coverage

between Tocci’s insurers.          Instead, it asks the Court to determine


                                           8
       Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 9 of 13



the narrow issue of whether its Policies obligate it to defend or

indemnify Tocci in the Actions. See Brown v. Am. Int’l Grp., Inc.,

339 F. Supp. 2d 336, 342 (D. Mass 2004) (determining that complete

relief could be granted without joinder of absent parties because

the action did not seek “a general declaration of [insurer’s]

duties, but rather a specific determination of its duties to the

Plaintiffs”).    Because      this    involves    a    question      of    primary

insurance coverage (notwithstanding the existence of an “other

insurance” clause), the Court can resolve this issue and award

complete   relief    without    the    participation     of    the    Additional

Insurers. See Raytheon, 123 F. Supp. 2d at 33 (citing Littleton v.

Commercial Union Assurance Cos., 133 F.R.D. 159, 162 (D. Colo.

1990) for the proposition that, “even though ‘other insurance’

clauses may apply, each insurance contract with the primary insurer

creates a separate obligation which can be construed separately in

determining whether coverage applies”).

      Relying   on   Rule     19(a)(B)(i),    Tocci     claims      that    “[t]he

construction and interpretation of the Admiral Policies at issue

affect not only the rights of Tocci, but also the Toll Additional

Insurers and the Connell Additional Insurers who may owe additional

insured overage to Tocci.” Dkt. 20 at 19. However, the First

Circuit has noted that the hypothetical possibility that an absent

party may have a future interest relating to the subject matter of

the   present   action   is    insufficient      to   render   an    absentee    a


                                       9
       Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 10 of 13



necessary party. See United States v. San Juan Bay Marina, 239

F.3d 400, 406 n.6 (1st Cir. 2001); see also Romero v. Clean Harbors

Surface Rentals USA, Inc., 368 F. Supp. 3d 152, 160 (D. Mass. 2019)

(“In general, a party to a contract that is not at issue in the

litigation is not a necessary party, even if as a practical matter

the absent party’s contractual interests might be affected by the

outcome of the litigation.”).               Significantly, the Toll and/or

Connell Additional Insurers do not claim an interest in this suit.

Cf. San Juan Bay Marina, 239 F.3d at 406 (“Since its decision to

forgo intervention indicates that the Commonwealth does not deem

its own interests substantially threatened by the litigation, the

court should not second-guess this determination, at least absent

special circumstances.”); see also Charest v. Fed. Nat’l Mortg.

Ass’n, 9 F. Supp. 3d 114, 131 (D. Mass. 2014) (finding defendant

is not a required party because, among other reasons, defendant

“has   not   claimed   an   interest    in     this    suit   by   affidavit   or

otherwise”).

       Finally, pursuant to Rule 19(a)(1)(B)(ii), Tocci claims that

if the Admiral DJ were allowed to proceed, it could result in

rulings that are inconsistent with any rulings that may be rendered

in the Tocci DJ concerning the rights and obligations of the

relevant insurers, including Admiral. This argument fails because

Rule    19(a)(1)(B)(ii)     focuses     on      a     “substantial    risk”    of

inconsistent obligations of an existing party. See Fed. R. Civ. P.


                                       10
        Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 11 of 13



19(a)(1)(B)(ii). Given that Admiral is not seeking pro-ration of

liability,      the   risk   that    Admiral    will   face    inconsistent

obligations if this Court grants its declaratory judgment order

denying coverage is not substantial. Tocci has not demonstrated

anything to the contrary.

  II.     The Requested Stay Doctrine

     Tocci argues to dismiss or stay the Admiral DJ in favor of

the Tocci DJ. This argument is not persuasive. The Colorado River

Doctrine “allows federal courts in limited instances to stay or

dismiss proceedings that overlap with concurrent litigation in

state court.” Jiménez v. Rodríguez-Pagán, 597 F.3d 18, 21 (1st

Cir. 2010). Under the doctrine, “a federal court may . . . consider

such factors as the inconvenience of the federal forum; the

desirability of avoiding piecemeal litigation; and the order in

which jurisdiction was obtained by the concurrent forums” to assess

“the appropriateness of dismissal in the event of an exercise of

concurrent jurisdiction.” Colorado River Water Conserv. Dist. v.

United States, 424 U.S. 800, 818 (1976) (cleaned up). However,

“[o]nly the clearest of justifications will warrant dismissal.”

Id. at 819; accord Rio Grande Community Health Center, Inc. v.

Rullan, 397 F.3d 56, 71 (1st Cir. 2005) (“[T]he district court’s

discretion whether to dismiss a case on Colorado River grounds

should be heavily weighted against dismissal.”).

     The present action was the first filed and has progressed


                                      11
     Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 12 of 13



further than the other action. Cf. Puzey v. BJ’s Wholesale Club,

Inc., 2012 WL 1114164, at *4 (D. Mass. 2012) (finding abstention

warranted where the state litigation was “both first-filed and has

progressed further than the” federal case). That the federal court

case is farther advanced than the         other   case weighs against

abstention. The Court therefore declines to exercise abstention.

  III. 28 U.S.C. § 2201

     Tocci requests that the Court exercise its discretion under

28 U.S.C. § 2201 to dismiss or stay this action. “Consistent with

the nonobligatory nature of the remedy, a district court is

authorized, in the sound exercise of its discretion, to stay or to

dismiss an action seeking a declaratory judgment before trial.”

Nat’l Union Fire Ins. Co. of Pittsburgh v. Mar. Terminal, Inc.,

2015 WL 3952766, at *1 (D. Mass 2015); see also Wilton v. Seven

Falls Co., 515 U.S. 277, 282 (1995) (noting that “district courts

possess discretion in determining whether and when to entertain an

action under the Declaratory Judgment Act”). However, Tocci does

not offer any persuasive reason for the Court to do so. The claims

can be adjudicated satisfactorily without the participation of the

absent parties. The Court accordingly declines to exercise its

discretion under 28 U.S.C. § 2201.

                                 ORDER

     For the reasons stated above, Tocci’s motion to dismiss (Dkt.

19) Admiral’s complaint in its entirety is DENIED.


                                   12
     Case 1:21-cv-10388-PBS Document 73 Filed 09/03/21 Page 13 of 13




SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Hon. Patti B. Saris
                                 United States District Judge




                                   13
